CHIEF JUSTICE                                                                                     LISA MATZ
 CAROLYN WRIGHT                                                                             CLERK OF THE COURT
                                                                                                (214) 712-3450
JUSTICES                                                                                  theclerk@5th.txcourts.gov
 DAVID L. BRIDGES
 MOLLY FRANCIS                                                                                  GAYLE HUMPA
 DOUGLAS S. LANG                                                                          BUSINESS ADMINISTRATOR
 ELIZABETH LANG-MIERS                                                                           (214) 712-3434

                                          Court of Appeals
 ROBERT M. FILLMORE                                                                     gayle.humpa@5th.txcourts.gov
 LANA MYERS
 DAVID EVANS
 DAVID LEWIS                       Fifth District of Texas at Dallas                             FACSIMILE
                                                                                               (214) 745-1083
 ADA BROWN
                                           600 COMMERCE STREET, SUITE 200
 CRAIG STODDART                                                                                INTERNET
 BILL WHITEHILL                                 DALLAS, TEXAS 75202                   WWW.TXCOURTS.GOV/5THCOA.ASPX
 DAVID J. SCHENCK                                  (214) 712-3400




                                                  October 5, 2015


       Mr. Alfred Hendricks, Sr.
       P.O. Box 150676
       Dallas, Texas 75315

       RE:      Court of Appeals Number:      05-15-00521-CV
                Trial Court Case Number:      TX-13-30828

       Style: Alfred Hendricks Sr.
              v.
              Dallas County, et al.


       Dear Mr. Hendricks:

               The Court is in receipt of Appellant’s Motion to Dismiss Appeal dated September 25,
       2015. After reviewing Appellant’s Motion, the Court has questions. Specifically, the appeal
       requests dismissal because, “Appellant is unable to carry the burden of this case as it is affecting
       his poor health and slower recovery He wishes to come to an agreement to compromise and
       settle differences in the suit … .” Moreover, the Motion further requests that this Court, “[S]et
       aside the trial court’s judgment without regard to the merits and remand the case to the trial court
       for rendition of judgment in accordance with the both parties agreement Tex. R. App. P.
       42.1(a)(2)(B) or reversal and rendition of judgment, reversal and modification of the trial courts
       judgment and / reversal and remand for further proceedings (new trial).”

              Under appellate rule 42.1(a)(2)(B) the Court may, (1) dismiss the appeal on motion of
       Appellant or (2) upon agreement signed by the parties or their attorneys and filed with the clerk.
       The Court cannot do both.

              So that this Court can properly dispose of this appeal, you are directed to file, no later
       than OCTOBER 15, 2015, an amended motion that complies with the rules. Unless an amended
       motion that complies with the rules is filed, the Court will construe your motion as one in
       accordance with rule 42.1(a) and will dismiss the appeal.

                                              Respectfully,
                             /s/ Lisa Matz, Clerk of the Court


ltr/kfa

cc:       Ms. Bridget Moreno Lopez




                                       2